Title: To John Adams from Samuel B. Malcom, 4 May 1799
From: Malcom, Samuel B.
To: Adams, John



Sir
New York May 4th 1799.

Some few days past I took the liberty to mention my anticipations respecting an Election then pending for Members to Compose our State Legislature: this is now determined, and the issue Known, it exceeds all that my most sanguine expectations could have imagined—Nyork again takes its rank among the most federal States—
To account for this revolution of sentiment it must be observed, that for two years past our Legislature have invariable manifested a disposition hostile to the general government and destructive of the best interests of our community—this latter influence has been understood and severely felt,—to it we ascribe the exertions which were unexampled for the promotion of federal men to our Councils—Merchants, Lawyers, respectable Tradesmen all Suspended for three days, their avocations during which we had litterally Speaking an Electioneering Campaign—not one anti- could be elected, even Coll: Burr, with all his address, intrigue and talents has fall’n short of the meanest of his Competitors—
The great object of the demo’s was to affect if possible the next Choice of a federal President—the scheme Contemplated was to Subdivide our Great districts, so as to insure three or four Electors at least—this we had great Cause to apprehend would have been executed had they Succeeded—
you will have heard of the Election of General Marshall & Mr. Powell of Virginia—a general Blackwell Vice of Mr. Nicolas we also understand has taken place and four more expected—at our next Election you may rely upon the removal of E: Levingston—No foreign Intelligence—with my most respectful Compliments to your Lady I have / the honor to remain / your Obt. Hble Sert

Saml. B Malcom